The only question discussed in the motion is the disqualification of the trial judge. The matters in the record pertaining thereto have been carefully considered. Mr. Orr and Mrs. Christian, one 88 and the other 82 years of age, made affidavits which were appended to appellant's motion for new trial, each affirming that the trial judge and Joe Sims, for whose murder appellant was convicted, were great grandsons of a common ancestor, John Sims. Said affidavits state that John Sims had a son, Jesse — that Jesse had a son, Tom — and that Tom's son was Joe Sims, the deceased herein; that John Sims had a daughter, Ophelia, and that her son was Ladd Melson, father of the trial judge. The same two affiants later gave to the state affidavits in substance that Ladd Melson's mother was notOphelia Sims. On the issue presented by the motion for new trial in this regard the court heard evidence. Mr. Orr orally testified affirming the correctness of his first affidavit, save that he was mistaken in the given name of Ladd Melson's mother, and that her name was *Page 296 
Parnelopy and not Ophelia. He affirmed that John Sims was twice married, and that Jesse, the grandfather of deceased, and Parnelopy, the grandmother of the trial judge, were children of the first marriage, and that witness' mother was a child of the second marriage. He said that while he had not personally known Parnelopy Sims who married Appleton Melson, and was the grandmother of Judge Melson, he had heard facts of the relationship often discussed by his own father and mother who were of the same generation of the family as said Parnelopy. Judge Melson testified and from his evidence we conclude that the judge's grandmother died while her son, Ladd Melson, was small. The judge testified that when he was about ten years old one Eccles came from Georgia and visited his father's home, and that witness' understanding from his father and mother both was that this man Eccles was a brother of Mrs. Appleton Melson, witness' grandmother. Judge Melson did not explain how he arrived at such understanding. Appellant then recalled Mr. Orr, who testified further that said Eccles, who came from Georgia and visited him and Judge Melson's father, married a sister of Appleton Melson. This would make him a brother-in-law of Appleton Melson and wife and might easily account for their having referred to him as their brother, and it might be that from this Judge Melson derived his understanding.
We have carefully considered this matter in view of the fact that the motion for new trial was overruled after hearing this testimony. While hearsay testimony as to family history is admissible, and in a sense the hearsay testimony favorable to one view may be met by hearsay testimony favorable to the opposite viewpoint, still we are of opinion that the testimony of two members of the family, of practically the same generation as the deceased ancestors, who state that they have heard the matter frequently discussed by other members of the family who had personal knowledge of the point at issue, would seem to us entitled to more weight than testimony based on hearsay statements of a later generation and of apparently much less satisfactory character. Both under the Constitution and the statute a judge related within the third degree by affinity or consanguinity to the injured party, could not try the case. We are inclined to believe the matter was correctly decided in the original opinion, and the motion for rehearing by the state will be overruled.
Overruled. *Page 297